Citation Nr: 1131844	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  His service decorations included the Purple Heart Medal.  He died in late 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the above claims.

In August 2011, the appellant testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in late 2007 at the age of 60; the immediate cause of the Veteran's death as shown on the death certificate was cirrhosis of the liver.

2.  At the time of the Veteran's death, service connection was in effect, in pertinent part, for posttraumatic stress disorder, rated as 100 percent disabling. 

3.  The evidence shows that the Veteran's cirrhosis was caused by his PTSD.  

4.  The Veteran's service-connected PTSD and his resulting cirrhosis was the principal cause of his death.

5.  During her August 2011 video conference hearing, and prior to the promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw the appeal as to the issue of entitlement to dependency and indemnity compensation  benefits pursuant to 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).

2.  The claim for dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  In addition, the appellant withdrew her claim seeking DIC benefits under 38 U.S.C.A. § 1318.  As such, no discussion of VA's duty to notify and assist is necessary.

Service Connection for the Cause of the Veteran's Death

During the August 2011 video conference hearing, the appellant principally argued that the symptoms associated with the Veteran's PTSD (which was rated as 100 percent disabling) were of such severity that he began drinking heavily in order to self-medicate his symptoms.  She further asserted that the excessive drinking as a result of the Veteran's PTSD caused his cirrhosis of the liver which ultimately served to cause his death.

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the evidence in the claims file shows that the Veteran died in late 2007 at the age of 60.  The immediate cause of the Veteran's death as shown on the death certificate was cirrhosis of the liver.

At the time of the Veteran's death, service connection was in effect for eight separate disabilities, including PTSD, which was rated as 100 percent disabling.

A review of the Veteran service treatment records shows no treatment for, or diagnosis of, cirrhosis of the liver during service. 

Private medical treatment records from Counseling Services of Dothan, Central Alabama Veterans Healthcare Systems, and Dothan Internal Medicine, dated from April 2000 to October 2007 show that the Veteran had a history of alcohol abuse and an abnormal liver function test which had been conducted in November 2001.  

VA outpatient treatment records dated from November 2006 to June 2007 show that that the Veteran had a diagnosis of PTSD and alcohol abuse. 

A medical opinion from a medical officer of the RO dated in May 2008 suggests that the cause of the Veteran's death not related to his PTSD.  The rationale for this opinion was that cirrhosis represented the final common histologic pathway for a wide variety of chronic liver diseases.  Alcoholic liver disease was once considered to be the predominant cause of cirrhosis in the United States, but that hepatitis C had emerged as the nation's leading cause of both chronic hepatitis and cirrhosis. 

A private medical record from J. D., M.D., dated in February 2009, shows that the Veteran's death was felt to be secondary to his cirrhosis of the liver.  Dr. D. explained that the alcohol abuse was something the Veteran was never able to get control of, and caused his cirrhosis to progress to the point of death.  He was known to have PTSD and had been in counseling for this for some years.  He had been on multiple medications attempting to control this as well, but battled this for many years.  Dr. D. concluded that this contributed to his inability to control his alcohol intake, contributing to his cirrhosis and subsequent death. 

A private medical record from J. C. J., M.S., the Veteran's therapist, dated in February 2009, shows that he had been treated by the therapist for approximately six years prior to his death, as he apparently died as a result of cirrhosis of the liver and internal bleeding.  The Veteran was said to have been treated for combat-related PTSD, and that he would try to self-medicate by utilizing alcohol to try to cope and deal with his PTSD.  It was noted that PTSD was not recognized as psychiatric diagnosis until the 1980's.  Therefore, there was not any treatment available for this disorder prior to that time.  The Veteran, as many other Veterans who had come out of Vietnam, being wounded while serving as in his case, in trying to cope and deal with these PTSD symptoms did, in fact, utilize alcohol excessively.  As a result over an extended period, it did appear to cause him to have liver problems.

Thus, the evidence shows that the Veteran developed cirrhosis as a consequence of his PTSD, and that cirrhosis was the principal cause of death.  In this regard, the Board finds probative the February 2009 letters from Dr. D. and from his therapist, each of which conclude that the Veteran would try to self-medicate his PTSD symptoms by consuming alcohol, and that this led to the cirrhosis which progressed to the cause his death.  These opinions are definitive, based upon personal treatment of the Veteran, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board has considered the May 2008 opinion of the RO medical officer that suggests that hepatitis C had emerged as the nation's leading cause of both chronic hepatitis and cirrhosis.  However, the Board finds this opinion to be of limited probative value as it fails to specifically address whether the Veteran's PTSD had contributed to cause the cirrhosis which ultimately led to his death.  This opinion appears general in nature and does not specifically state an opinion as to the relationship between the Veteran's PTSD and his death.  Therefore, it is insufficient to establish an opinion as to the cause of the Veteran's death.

In sum, because the evidence shows that the Veteran's death was due to cirrhosis that was related to his service-connected PTSD, service connection is warranted for the cause of his death.

Dependency and Indemnity Compensation Benefits

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during her August 2011 video conference hearing, the appellant withdrew the claim for entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 and, hence, there remains no allegation of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318, and it is dismissed. 


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim for dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


